DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/30/2020, in which, claims 1-20, are pending. Claims 1 and 11 are independent. Claims 2-10 and 12-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Shuto et al., (USPAP 2019/0193967 A1).

Referring to claim 1: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), comprising: a reading unit (20 of fig 1 and 2) that reads an image of a medium bundle ([paper sheet P of fig 1, see [0080] the medium feeding apparatus 10 of fig 3, that feeds the paper sheet P from the medium placing unit 11 to the reading unit 20 is provided inside the apparatus body 2]);
 a transport roller pair ([14 and 16 of fig 4]) that transports the medium bundle, ([see 0091, the feeding rollers 14  and 16 that feed the paper sheet P from the medium placing unit 11 to the reading unit 20]), 
wherein the transport roller pair (14 and 16) is configured to rotate to transport the medium bundle in a first direction and a second direction, ([0008, a driving torque is applied by a driving source in a second rotation direction that is opposite to a first rotation direction in which the medium is fed to a downstream side]),
the second direction being opposite to the first direction, ([i.e. first direction (x, y direction) wherein the transport roller pair (14 and 15) transports the medium bundle in the first direction after transporting the medium bundle in the second direction, (see 0075, a direction (the +Y direction side) in which the paper sheet is fed is set as a "downstream side", and a direction (the -Y direction side) that is opposite to the direction is set as an "upstream side"]), and wherein the reading unit  ([20 of fig 3]), 

Referring to claim 2: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein a first contact load between the transport roller pair (14 and 15 of fig 2) when the transport roller pair transports the medium bundle is set to be smaller than a second contact load between the transport roller pair when the transport roller pair (roller 14 and 15) transports the medium, ([see 0223, spring (a pressing unit) that presses the separation rollers 15 to the feeding rollers 14 is switched between the first coil spring 91 and a second coil spring 92, so that the pressing load K of the separation rollers 15 against the feeding rollers 14 is changed]).

Referring to claim 3: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein both of the rollers of the transport roller pair (rollers 14 and 15) are separated from each other when the transport roller pair transports the medium bundle, (see 01230-0231).

Referring to claim 4: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein the reading unit includes a first reading unit  (20a of fig 1) that reads a first surface of the medium bundle and a second reading unit ([20b of fig 3]) that reads a second surface of the medium bundle, wherein the first reading unit ([2a of fig 1]) moves relative to the second reading unit to change a gap 

Referring to claim 5: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), a driving source (shaft 102 of fig 15) that drives both of rollers of the transport roller pair (14 and 15) to transport the medium bundle, ([in FIG. 3, the separation rollers 15 receive a driving torque from a first driving source 25 (FIG. 4] 0091), wherein both of the rollers of the transport roller pair are driven in a predetermined rotation direction, (feeding direction) wherein both of the rollers of the transport roller pair transport the medium bundle to the second direction by the driving source, (see [0231 and 0091] a second rotation direction B that is opposite to a first rotation direction A in which the paper sheet P is fed to a downstream side (the +Y direction side]).

Referring to claim 6: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a medium feeding portion (10 of fig 1) that feeds the medium bundle, (medium P of fig 1) wherein the medium feeding portion (15 of fig 1) separates a medium from the medium bundle and transports the separated medium to the reading unit ([the separation rollers 15 that nip the paper sheet 

Referring to claim 7: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a driving source  (25 of fig 4) that drives both of the rollers of the transport roller pair (14 and 15) to transport the medium bundle (P of fig 1), wherein the both of the rollers of the transport roller pair are driven by the driving source  (25 of fig 3) to transport the medium bundle, ([in FIG. 3, the separation rollers 15 receive a driving torque from a first driving source 25 (FIG. 4), which will be described below, in a second rotation direction B that is opposite to a first rotation direction A in which the paper sheet P is fed to a downstream side (the +Y direction side] see 0091).

Referring to claim 8: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein the transport roller pair is located on both sides of the reading unit in the first direction (roller pair 14 and 15, is positioned on both side of the reading unit 20 of fig 3]).

Referring to claim 9: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein the transport roller pair (14 and 15 of fig 1) includes a driven roller (15 of fig 3) and a drive roller (14 of fig 3), wherein a load applying unit (spring 62 of fig 9) changes a contact load between the rollers of the transport roller pair, (14 and 15 of fig 3) wherein the load applying unit (65 of fig 3) 

Referring to claim 10: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a medium feeding portion ([10 of fig 1]), that is configured to perform a first feeding mode in which a separation feeding is performed for separately feeding the plurality of medium that are overlapped with each other in the medium bundle, ([non-separation mode]) and is configured to perform a second feeding mode in which a non- separation feeding is performed for collecting and feeding the medium bundle without separating the plurality of medium, an operation unit that switches the first feeding mode and the second feeding mode, [see 0123] when the controller 19 controls the switching between the "separation state" (i.e. first feeding mode) and the "non-separation state"  (i.e. second mode) by the separation switching unit 27, the controller 19, for example, determines whether the feeding is performed in the separation mode or the non-separation mode, based on the type of the paper sheet 

Referring to claim 11: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), comprising: a reading unit (20 of fig 3) that reads an image of a medium bundle (bundle of paper sheet P from tray 11 read by image reader 20a and 20b of fi g3); 
a first roller (roller 14 of fig 3) that transports the medium bundle in a first direction by rotating in a first rotation direction, (feeding sheet P by roller 14 to word the reading position 20, is first direction), the first roller (14 of fig 3) transports the medium bundle (P of fig 3) in a second direction by rotating in a second rotation direction that is opposite to the first rotation direction; ([0008, a driving torque is applied by a driving source in a second rotation direction that is opposite to a first rotation direction in which the medium is fed to a downstream side]),
 a second roller that transports the medium bundle by nipping between the first roller and the second roller in the first direction by rotating in the second rotation direction, ([a separation roller which nips the medium between the separation roller and the feeding roller to separate the medium and to which a driving torque is applied by a driving source in a second rotation direction that is opposite to a first rotation direction in which the medium is fed to a downstream side, see 0067]),

wherein the first roller (14 of fig 3) and the second roller (15 of fig 3) transport the medium bundle (P of fig 3) in the first direction after transporting the medium bundle in the second direction, ([a feeding roller, a separation roller which nips a medium between the separation roller and the feeding roller to separate the medium and to which a driving torque is applied by a driving source in a second rotation direction that is opposite to a first rotation direction] see abstract]),  and wherein the reading unit reads the image of the medium bundle that is transported in the first direction by the first roller and the second roller, ([0090] in the scanner 1, the paper sheet P which is a manuscript is fed to the reading unit 20 by the medium feeding apparatus 10]).

Referring to claim 12: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a transport roller pair that includes the first roller and the second roller, wherein a first contact load between the first roller and the second roller when the transport roller pair transports the medium bundle is set to be smaller than a second contact load between the first roller and the second roller when the transport roller pair transports the medium.

Referring to claim 13: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a transport roller pair that includes the first roller and the second roller, wherein the first roller and the second roller are separated from each other when the transport roller pair transports the medium bundle, (see 01230-0231).

Referring to claim 14: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein the reading unit includes a first reading unit  (20a of fig 1) that reads a first surface of the medium bundle and a second reading unit ([20b of fig 3]) that reads a second surface of the medium bundle, wherein the first reading unit ([2a of fig 1]) moves relative to the second reading unit to change a gap between the first reading unit (20a of fig 3) and the second reading unit (20b of fig 3), and wherein the gap in a case in which the transport roller pair (14 and 15 of fig 3) transports the medium bundle is set to be wider than the gap in a case in which the transport roller pair transports a medium, ([0105] the reading unit 20 includes an upper portion reading sensor 20a provided on the upper unit 4 side and a lower portion reading sensor 20b provided on the lower unit 3 side]).

Referring to claim 15: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a driving source (shaft 102 of fig 15) that drives both of rollers of the transport roller pair (14 and 15) to transport the medium bundle, ([in FIG. 3, the separation rollers 15 receive a driving torque from a first 

Referring to claim 16: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a medium feeding portion (10 of fig 1) that feeds the medium bundle, (medium P of fig 1) wherein the medium feeding portion (15 of fig 1) separates a medium from the medium bundle and transports the separated medium to the reading unit ([the separation rollers 15 that nip the paper sheet P between the feeding rollers 14 and the separation rollers 15 to separate the paper sheet P]see 0092).

Referring to claim 17: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising driving source  (25 of fig 4) that drives both of the rollers of the transport roller pair (14 and 15) to transport the medium bundle (P of fig 1), wherein the both of the rollers of the transport roller pair are driven by the driving source  (25 of fig 3) to transport the medium bundle, ([in FIG. 3, the separation rollers 15 receive a driving torque from a first driving source 25 (FIG. 4), which will be described below, in a second rotation direction B that is opposite to a first 

Referring to claim 18: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein the transport roller pair is located on both sides of the reading unit in the first direction (roller pair 14 and 15, is positioned on both side of the reading unit 20 of fig 3]).

Referring to claim 19: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), wherein the transport roller pair (14 and 15 of fig 1) includes a driven roller (15 of fig 3) and a drive roller (14 of fig 3), wherein a load applying unit (spring 62 of fig 9) changes a contact load between the rollers of the transport roller pair, (14 and 15 of fig 3) wherein the load applying unit (65 of fig 3) includes a spring supporting portion (61 and 83 of fig 3) which is displaceable along a direction where the driven roller (15 of fig 3) applies the contact load to the drive roller (14 of fig 1), and a pressing spring (62 of fig 3) which is provided between the spring supporting portion (61 and 63), and the driven roller (15 of fig 3), wherein the pressing spring  (62 of fig 3) presses the driven roller, (15 of fig 3) and wherein the contact load is adjusted by displacing the spring supporting portion, ([see 0039. the load changing unit includes a pressing spring that is disposed between a spring support and the separation roller to press the separation roller against the feeding roller, and changes a spring length of the pressing spring by moving the spring support to change the pressing load of the separation roller against the feeding roller]).



Referring to claim 20: Shuto ‘967’ teaches an image reading apparatus ([scanner 1. as shown in fig 1 and 2] see 0078), further comprising: a medium feeding portion that is configured to perform a first feeding mode in which a separation feeding is performed for separately feeding the plurality of medium that are overlapped with each other in the medium bundle, and is configured to perform a second feeding mode in which a non- separation feeding is performed for collecting and feeding the medium bundle without separating the plurality of medium, and an operation unit that switches the first feeding mode and the second feeding mode, [0123] when the controller 19 controls the switching between the "separation state" (i.e. first feeding mode) and the "non-separation state"  (i.e. second mode) by the separation switching unit 27, the controller 19, for example, determines whether the feeding is performed in the separation mode or the non-separation mode, based on the type of the paper sheet P set by the operation panel 7]).

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571) 272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677